

 
Exhibit 10.17


HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


THIS AGREEMENT is made as of the 26th day of March, 2014 (the "Grant Date") by
and between Heska Corporation (the "Company"), and Kevin S. Wilson (the
"Executive"), in connection with the execution of an Employment Agreement dated
on or about the same date between the Company and Executive (the "Employment
Agreement").
 
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
 
SECTION 1.   GRANT OF STOCK.
 
1.1   Precedence of Plan.  This Agreement is subject to and shall be construed
in accordance with the terms and conditions of the Heska Corporation 1997 Stock
Incentive Plan (the "Plan"), as now or hereinafter in effect.  Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.
 
1.2   Grant of Stock.  The Company hereby grants to Executive an aggregate of
110,000 shares of Restricted Stock (the "Shares"), subject to vesting as
provided in Section 2.
 
SECTION 2.   UNVESTED SHARES SUBJECT TO FORFEITURE.
 
2.1   Shares Subject to Forfeiture.  The Shares are subject to time-based
vesting requirements.
 
a.   The Shares will vest as follows: (a) 27,500 Shares will vest on the
six-month anniversary of the Grant Date; and (b) 27,500 additional Shares will
vest on each succeeding anniversary of the Grant Date, up to and including the
third anniversary of the grant date.
 
b.   In the event that Executive's employment with the Company is terminated
prior to vesting, Executive will forfeit all right to Shares that have not yet
vested.
 
c.   Notwithstanding the previous paragraph (b), if Executive is terminated by
the Company without Cause or voluntarily with Good Reason, and such termination
is In Connection with a Change of Control, a portion of any Shares that would
otherwise have vested on the vesting date next following such termination if
such termination had not occurred will vest as follows:  27,500 Shares,
multiplied by a fraction, the numerator of which is the number of days elapsed
prior to such termination in the vesting period ending on such vesting date, and
the denominator of which is the total number of days in such vesting period.
 
d.   For purposes of this Agreement, the following definitions will apply:
 
i.   "Cause" means the occurrence of one or more of the following: (i)
conviction of, or entry of a plea of nolo contendere to, any felony crime
(including one involving
 
 
 
 
 
moral turpitude), or any crime which reflects so negatively on the Company to be
detrimental to the Company's image or interests, or any act of fraud or
dishonesty that has such negative reflection upon the Company; (ii) the repeated
commitment of insubordination or refusal to comply with any reasonable request
of the Board related to the scope or performance of Executive's duties; (iii)
possession of any illegal drug on Company premises or being under the influence
of illegal drugs or abusing prescription drugs or alcohol while on Company
business, attending Company-sponsored functions, or on the Company premises;
(iv) the gross misconduct or gross negligence in the performance of Executive's
responsibilities which, based upon good faith and reasonable factual
investigation of the Board, demonstrates Executive's unfitness to serve; (v)
material breach of Executive's obligations under this Agreement; or (vi)
material breach of any fiduciary duty of Executive to the Company, which results
in material damage to the Company or its business; provided, however, that if
any occurrence under subsections (ii), (iv), (v), and (vi) may be cured, the
Company will provide notice to Executive describing the nature of such event and
Executive will thereafter have thirty (30) days to cure such event, and if such
event is cured with that 30-day period, then grounds will no longer exist for
terminating Executive's employment for Cause.
 
ii.   "Change of Control" means (i) a sale of all or substantially all of the
Company's assets, (ii) any merger, consolidation, or other business combination
transaction of the Company with or into another corporation, entity, or person,
other than a transaction in which the holders of at least a majority of the
shares of voting capital stock of the Company outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction, (iii) the direct or indirect acquisition (including by
way of a tender or exchange offer) by any person, or persons acting as a group,
of beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company, (iv) a contested election of Directors, as a
result of which or in connection with which the persons who were Directors
before such election or their nominees cease to constitute a majority of the
Board, or (v) a dissolution or liquidation of the Company.
 
iii.   "Good Reason" means the occurrence of any of the following without
Executive's express written consent:
 
(1)   Executive's authority with the Company is, or Executive's duties or
responsibilities as Chief Executive Officer and President are, materially
diminished relative to Executive's authority, duties, and responsibilities as in
effect immediately prior to such change;
 
(2)   a material diminution in Executive's Base Salary as in effect immediately
prior to such diminution; provided, that an across-the-board reduction in the
base compensation and benefits of all other executive officers of the Company by
the same percentage amount (or under the same terms and conditions) as part of a
general base compensation reduction and/or benefit reduction shall not
constitute such a qualifying material diminution;
 
 
-2-
 
 
(3)   a material change in the geographic location of Executive's principal
place of employment such that the new location results in a commute for
Executive that is both (A) longer than Executive's commute prior to the
relocation and (B) greater than fifty (50) road miles each way from Executive's
home in the Beaver Creek, Colorado area;
 
(4)   any material breach by the Company of any provision of the Employment
Agreement; and
 
(5)   any acquiring company fails to assume or be bound by the terms of the
Employment Agreement In Connection with a Change of Control.
 
The aforementioned occurrences shall not be deemed Good Reason unless Executive
gives the Company written notice of the existence of the condition which
Executive believes constitutes Good Reason (which notice must be given within
ninety (90) days of the initial existence of the condition) and such condition
remains uncured for a period of thirty (30) days after the date of such
notice.  An event of Good Reason shall occur automatically at the expiration of
such 30-day period if the relevant condition remains uncured at such time.
 
Failure of the Company's stockholders to approve the issuance of the stock
described as the "Conditional Grant" in the Employment Agreement shall not be
deemed to constitute termination for Good Reason.
 
iv.   "In Connection with a Change of Control" means that Executive's employment
is terminated without Cause or for Good Reason during the period beginning three
months prior to a Change of Control and ending eighteen months following a
Change of Control.
 
2.2   Restriction on Transfer.  Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
 
SECTION 3.   STOCKHOLDER RIGHTS
 
3.1   Stock Register and Certificates.  The Shares will be recorded in the stock
register of the Company in the name of Executive.  If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company.  Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 1, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
 
3.2   Exercise of Stockholder Rights.  Executive shall have the right to vote
the Shares (to the extent of the voting rights of said Shares, if any), to
receive and retain all regular cash dividends and such other distributions, as
the Board of Directors of the Company may, in its discretion, designate, pay or
distribute on such Shares, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Shares, except as
set forth in this Agreement and the Plan.
 
3.3   Legends.  Certificates, if any, representing the Shares will contain the
following or other legends in the Company's discretion:
 
 
-3-
 
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL REGISTERED HOLDER, A
COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
SECTION 4.      RESPONSIBILITY FOR TAXES.
 
4.1   Section 83(b) Election.  Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement.  Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).
 
4.2   Withholding.  In accordance with Section 12 of the Plan, Executive agrees
to make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise in connection with the Plan under
applicable federal, state, local or foreign law.  The Company in its discretion
may permit Executive to satisfy all or part of his withholding or income tax
obligations by having the Company withhold all or a portion of the Shares that
otherwise would be issued to him on vesting.
 
SECTION 5.   MISCELLANEOUS.
 
5.1   Not an Employment Contract.  This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation on the part of Executive to remain in the service of the Company
in any capacity, or of the Company to continue Executive's service in any
capacity.
 
5.2   Effect on Employee Benefits.  Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
"salary" or "compensation" or "bonus" in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
 
5.3   Further Assurances.  The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
5.4   Entire Agreement.  This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
 
5.5   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
between Delaware residents to be wholly performed within the State of Colorado.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 
-4-
 
 
HESKA CORPORATION
EXECUTIVE                                                                                                  a
Delaware corporation




 
/s/ Kevin S. Wilson                       By:   /s/ Jason Napolitano      
                              Title:   Chief Financial Officer    
Address Box 4605                                                    
Edward, CO 81632       


 
-5-
 
 

ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto
                                                                              (_______________)
shares of the Common Stock of Heska Corporation, standing in my name on the
books of said corporation represented by Certificate No. ________ herewith and
do hereby irrevocably constitute and appoint                          to
transfer said stock on the books of the within-named corporation with full power
of substitution in the premises.


Dated:  _____________ 20__.
Signature:  /s/ Kevin S Wilson      


 
 
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 2014.






Instruction:
Please do not fill in any blanks other than the signature line.










